Case 0:20-cv-60731-AHS Document 7 Entered on FLSD Docket 06/16/2020 Page 1 of 8



                           IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO.: 20-cv-60731-AHS

 EILEEN ZAMMIT,

         Plaintiff,

 v.

 MSC CRUISES, S.A.,

         Defendant.

 ________________________________________/

                 DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES

         Defendant MSC Cruises, S.A. (hereinafter “Defendant” or “MSC”), hereby files its Answer

 and Affirmative Defenses to Plaintiff’s Complaint for Damages and Demand for Trial by Jury

 (“Complaint”) (DE 1) and states as follows:

         1.      Admitted that this purports to be an action for damages against MSC Cruises S.A.

 for an incident alleged to have occurred on a vessel, but denied that damages exist or that the vessel

 was in navigable waters of the United States.

         2.      Admitted that this purports to be an action for damages, but denied that damages

 exist or that damages exceed $75,000 or that Plaintiff is entitled to interest, costs or attorney’s fees.

         3.      Unknown, therefore denied.

         4.      Denied as phrased.

         5.      For purposes of this lawsuit only, MSC does not contest that the Court has

 jurisdiction.

         6.      Denied.
Case 0:20-cv-60731-AHS Document 7 Entered on FLSD Docket 06/16/2020 Page 2 of 8



        7.        Denied as phrased.

        8.        Denied.

        9.        Denied.

        10.       Denied as phrased.

        11.       Unknown what sources Plaintiff is referencing. On that basis denied as phrased.

        12.       Unknown what sources Plaintiff is referencing. On that basis denied as phrased.

         13.      This paragraph calls for a legal conclusion rather than a factual admission. On that

  basis denied.

         14.      This paragraph calls for a legal conclusion rather than a factual admission. On that

  basis denied.

         15.      Denied.

        16.       Denied as phrased.

        17.       Denied.

        18.       Denied as phrased.

        19.       This paragraph calls for a legal conclusion rather than a factual admission. On that

 basis denied.

        20.       This paragraph calls for a legal conclusion rather than a factual admission. On that

 basis denied.

        21.       Admitted only that Plaintiff was a passenger aboard the MSC Seaside at or about

 the time alleged in the Complaint.

        22.       Denied.

                                     COUNT I - NEGLIGENCE

        MSC hereby adopts and re-alleged each and every response to paragraphs 1 through 22 as




                                                   2
Case 0:20-cv-60731-AHS Document 7 Entered on FLSD Docket 06/16/2020 Page 3 of 8



 if set forth herein.

         23.     Denied as phrased.

         24.     Denied as phrased.

         25.     Admitted only that Defendant had a duty of reasonable care under the

 circumstances. Except as admitted, denied as phrased.

         26.     Denied, including all subparagraphs.

         27.     Denied.

         28.     Denied.

         The WHEREFORE CLAUSE is denied.

                                    DEMAND FOR JURY TRIAL

         Denied that Plaintiff is entitled to a jury trial.

                                     AFFIRMATIVE DEFENSES

         As separate and complete defenses, based on information and belief, MSC asserts and

 states as follows:

                                 FIRST AFFIRMATIVE DEFENSE

         General maritime law governs Plaintiff’s claims and any recovery is limited thereby.

                               SECOND AFFIRMATIVE DEFENSE

         Plaintiff did not exercise ordinary care or caution and failed to keep a proper and sufficient

 lookout to avoid the events or circumstances which caused her alleged injuries, damages, or losses,

 the existence of which MSC specifically denies; and that Plaintiff’s own failure to exercise such

 care was the direct and proximate cause of the injuries, damages and/or losses allegedly sustained

 by Plaintiff.




                                                      3
Case 0:20-cv-60731-AHS Document 7 Entered on FLSD Docket 06/16/2020 Page 4 of 8



                               THIRD AFFIRMATIVE DEFENSE

        Plaintiff’s negligence was the sole, proximate cause of her alleged injuries, if any, the

 existence of which the MSC specifically denies.

                              FOURTH AFFIRMATIVE DEFENSE

        The incident and injuries alleged by Plaintiff, the existence of which MSC specifically

 denies, were the result of superseding, intervening, and/or unforeseeable causes from which MSC

 had no duty to protect Plaintiff.

                                FIFTH AFFIRMATIVE DEFENSE

        Plaintiff failed to act timely and reasonably and/or failed to exercise due care in order to

 minimize or mitigate her damages.

                                SIXTH AFFIRMATIVE DEFENSE

        The damages allegedly suffered by Plaintiff, the existence of which MSC specifically

 denies, were not the result of any act or omission on the part of the MSC but were caused by

 Plaintiff’s pre-existing injuries and/or other trauma or illness suffered by the Plaintiff during her

 lifetime. To the extent MSC is liable for aggravating any pre-existing injury, illness or condition,

 which MSC specifically denies, Plaintiff’s damages should only be for an amount commensurate

 with the degree that said pre-existing injury, illness or condition was aggravated by the conduct or

 omission of the MSC.

                             SEVENTH AFFIRMATIVE DEFENSE

        As a result of the conduct, acts or omissions of Plaintiff, as asserted in the Second

 Affirmative Defense above, Plaintiff is estopped from claiming the damages alleged in the

 Complaint.




                                                  4
Case 0:20-cv-60731-AHS Document 7 Entered on FLSD Docket 06/16/2020 Page 5 of 8



                              EIGHTH AFFIRMATIVE DEFENSE

        The dangerous conditions alleged in the Complaint, the existence of which MSC

 specifically denies, were apparent, open and obvious to the passengers of the subject vessel,

 including Plaintiff, and should have been observed by Plaintiff in the ordinary use of her senses.

                               NINTH AFFIRMATIVE DEFENSE

        Plaintiff had actual knowledge and/or notice of all dangerous conditions alleged in the

 Complaint, the existence of which MSC specifically denies, and should have realized and

 appreciated the potential for injury as a result of such alleged conditions; and, having a reasonable

 opportunity to avoid it, consciously and voluntarily exposed herself to same.

                               TENTH AFFIRMATIVE DEFENSE

        The alleged injuries or damages suffered by Plaintiff, the existence of which MSC

 specifically denies, were caused entirely by the actions and/or omissions of third parties for whom

 MSC has no responsibility or liability.

                            ELEVENTH AFFIRMATIVE DEFENSE

        Plaintiff failed to seek timely and/or appropriate medical treatment for the injuries alleged

 in the Complaint, the existence of which MSC specifically denies, and such failure exacerbated

 any such injuries to the extent that any award of damages to Plaintiff must be proportionately

 reduced accordingly.

                             TWELFTH AFFIRMATIVE DEFENSE

        MSC has no legal responsibility for the damages or injuries alleged by Plaintiff in the

 Complaint, the existence of which MSC specifically denies; however, in the event that the MSC

 is held liable, any liability being specifically denied by the MSC, such liability will be due in whole

 or in part to the breach of warranty, acts, omissions, activities, failures, recklessness or negligence




                                                   5
Case 0:20-cv-60731-AHS Document 7 Entered on FLSD Docket 06/16/2020 Page 6 of 8



 of others. Accordingly, any recovery by Plaintiff against the MSC should be reduced in proportion

 to the respective negligence, fault, or responsibility of all other parties, persons, or entities,

 including their agents, servants, representatives, or employees who contributed to or caused any

 injury or damages to Plaintiff, if any, in accordance with the law governing comparative fault.

                            THIRTEENTH AFFIRMATIVE DEFENSE

         MSC’s liability, if any, must be reduced by the comparative amount of liability and/or fault

 attributable to the Plaintiff for the reasons set forth in the preceding and subsequent affirmative

 defenses.

                           FOURTEENTH AFFIRMATIVE DEFENSE

         MSC did not have notice of the existence of the dangerous conditions alleged in the

 Complaint, the existence of which MSC specifically denies, and therefore MSC did not have a

 duty to warn Plaintiff as to the existence of same.

                             FIFTEENTH AFFIRMATIVE DEFENSE

         MSC fully discharged its duties to all passengers aboard the subject vessel, including

 Plaintiff, by warning of any and all dangers and/or conditions unique to the vessel, if any.

                             SIXTEENTH AFFIRMATIVE DEFENSE

         This action is governed by, and subject to, the terms, limitations and conditions contained

 within the Passenger Ticket Contract, and MSC adopts and incorporates same, in its entirety, into

 this Answer by reference.

                           SEVENTEENTH AFFIRMATIVE DEFENSE

         As set forth in the Passenger Ticket Contract, Plaintiff’s claims are governed by

 admiralty/maritime law, and/or this Court’s admiralty jurisdiction, and therefore Plaintiff has no

 right to a jury trial and all disputes are to be tried without a jury.




                                                     6
Case 0:20-cv-60731-AHS Document 7 Entered on FLSD Docket 06/16/2020 Page 7 of 8



                           EIGHTEENTH AFFIRMATIVE DEFENSE

        Plaintiff’s Complaint fails to state a claim upon which relief may be granted.

                           NINETEENTH AFFIRMATIVE DEFENSE

        The incident alleged in the Complaint was caused by a force majeure and/or Act of God.

 Force Majeure’s and/or Acts of God are beyond Defendant’s control and therefore Defendant is

 not liable for any loss or injury arising from a force majeure and/or Act of God.

                           TWENTIETH AFFIRMATIVE DEFENSE

        MSC asserts that it did not have notice of an alleged unreasonably dangerous or defective

 condition.

         WHEREFORE, having answered the Complaint for Damages and Demand for Trial by

 Jury and asserted affirmative defenses, MSC Cruises, S.A demands judgment in its favor and

 against Plaintiff, along with all costs and attorney’s fees available pursuant to the Federal Rules of

 Civil Procedure.

 Dated: June 16, 2020
        Miami, Florida
                                                       Respectfully submitted,
                                                       MALTZMAN & PARTNERS, P.A.
                                        By:             /s/ Steve Holman
                                                       Jeffrey B. Maltzman, Esq.
                                                       Florida Bar No. 48860
                                                       jeffreym@maltzmanpartners.com
                                                       Steve Holman, Esq.
                                                       Florida Bar No. 547840
                                                       steveh@maltzmanpartners.com
                                                       T. Alexander Devine, Esq.
                                                       alexd@maltzmanpartners.com
                                                       Florida Bar No. 10052
                                                       55 Miracle Mile, Suite 300
                                                       Coral Gables, FL 33134
                                                       Tel: 305-779-5665
                                                        Fax: 305-779-5664
                                                       Attorneys for Defendant


                                                   7
Case 0:20-cv-60731-AHS Document 7 Entered on FLSD Docket 06/16/2020 Page 8 of 8



                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that the foregoing was electronically filed with the Clerk of the

 Court via CM/ECF on this 16th day of June 2020. I also certify that the foregoing was served on

 all counsel or parties of record on the attached Service List either via transmission of Notices of

 Electronic Filing generated by CM/ECF or in some other authorized manner for those counsel or

 parties who are not authorized to receive electronic Notices of Filing.

                                                      By: /s/ Steve Holman
                                                            Steve Holman, Esq.
                                                            Florida Bar No. 547840




                                       SERVICE LIST
                                  CASE NO.: 20-cv-60731-AHS

  Brandon L. Chase, Esq.                                Jeffrey B. Maltzman, Esq.
  bchase@cruiselawmiami.com                             jeffreym@maltzmanpartners.com
  LAW OFFICES OF BRANDON L. CHASE, P.A.                 Steve Holman, Esq.
  2800 Ponce de Leon Blvd., Suite 1100                  steveh@maltzmanpartners.com
  Coral Gables, FL 33134                                T. Alexander Devine, Esq.
  Phone: 305-677-2228                                   alexd@maltzmanpartners.com
  Fax: 305-677-3232                                     MALTZMAN & PARTNERS, P.A.
  Attorney for Plaintiff                                55 Miracle Mile, Suite 300
                                                        Coral Gables, FL 33134
                                                        Phone: 305-779-5665
                                                        Fax: 305-779-5664
                                                        Attorneys for Defendant




                                                  8
